EXHIBIT 10.7

ESCROW AGREEMENT

     This Escrow Agreement is dated as of the effective date (the “Effective
Date”) set forth on schedule 1 attached hereto (“Schedule 1”) by and among the
purchaser identified on Schedule 1 (the “Purchaser”), Thomas G. Kunigonis (the
“Seller”), and JPMorgan Chase Bank, N.A. as escrow agent hereunder (the “Escrow
Agent”).

     WHEREAS, the Purchaser and the Seller have agreed to deposit in escrow
certain funds and wish such deposit to be subject to the terms and conditions
set forth herein.

     WHEREAS, the purpose of the escrow is to secure certain obligations of
Seller related to net working capital as of the closing pursuant to that certain
Stock Purchase Agreement by and between Purchaser and Seller dated as of August
31, 2007 and more specifically described therein;

      WHEREAS, the Purchaser and the Seller hereby acknowledge and agree that
the Escrow Agent has not reviewed, and is not a party to, the Stock Purchase
Agreement; and is not responsible for any of the duties or responsibilities set
forth therein.

      NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth, the parties hereto agree as follows:

     1. Appointment. The Purchaser and Seller hereby appoint the Escrow Agent as
their escrow agent for the purposes set forth herein, and the Escrow Agent
hereby accepts such appointment under the terms and conditions set forth herein.

     2. Escrow Fund. Simultaneous with the execution and delivery of this Escrow
Agreement, Purchaser is depositing with the Escrow Agent the sum indicated as
the escrow deposit on Schedule 1 (the “Escrow Deposit”). The Escrow Agent shall
hold the Escrow Deposit and, subject to the terms and conditions hereof, shall
invest and reinvest the Escrow Deposit and the proceeds thereof (the “Escrow
Fund”) as directed in Section 3.

     3. Investment of Escrow Fund. Except as Purchaser and Seller may from time
to time jointly instruct the Escrow Agent in writing (a “Joint Instruction”),
the Escrow Funds shall be invested in a trust deposit investment vehicle with
JPMorgan Chase Bank, N.A. (the "Fund") until all of the monies in the Escrow
Fund have been liquidated or distributed pursuant to the terms hereof. Such
Joint Instruction, if any, referred to in the foregoing sentence shall specify
the type and identity of the investments to be purchased and/or sold. The Escrow
Agent is hereby authorized to execute purchases and sales of investments through
the facilities of its own trading or capital markets operations or those of any
affiliated entity. An agency fee may be assessed in connection with each
transaction. The Escrow Agent is authorized to liquidate in accordance with its
customary procedures any portion of the Escrow Funds consisting of investments
to provide for payments

1

--------------------------------------------------------------------------------



required to be made under this Agreement. In addition:

     (a) The parties recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any permitted investment; (b) Interest and other earnings on
permitted investments shall be added to the Escrow Account. Any loss or expense
incurred as a result of an investment will be borne by the Escrow Account; (c)
The Escrow Agent is hereby authorized to execute purchases and sales of
permitted investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity. The Escrow Agent shall
send statements to each of the Purchaser and the Seller on a monthly basis
reflecting activity in the Escrow Account for the preceding month. Although
Purchaser and Seller recognize that it may obtain a broker confirmation or
written statement containing comparable information at no additional cost,
Purchaser and the Seller hereby agree that confirmations of permitted
investments are not required to be issued by the Escrow Agent for each month in
which a monthly statement is rendered. No statement need be rendered for the
Escrow Account if no activity occurred for such month; (d) Purchaser and the
Seller acknowledge and agree that the delivery of the escrowed property is
subject to the sale and final settlement of permitted investments. Proceeds of a
sale of permitted investments will be delivered on the business day on which the
appropriate instructions are delivered to the Escrow Agent if received prior to
the deadline for same day sale of such permitted investments. If such
instructions are received after the applicable deadline, proceeds will be
delivered on the next succeeding business day; and (e) The Purchaser and the
Seller acknowledge that they have received, upon their request, and reviewed the
Fund’s prospectus and have determined that the Fund is an appropriate investment
for the Account.

     4. Disposition and Termination. The Escrow Agent shall deliver the Escrow
Fund upon, and pursuant to, the joint written instructions of Purchaser and
Seller. Upon delivery of the Escrow Fund by the Escrow Agent, this Escrow
Agreement shall terminate, subject to the provisions of Section 8.

     5. Escrow Agent. The Escrow Agent undertakes to perform only such duties as
are expressly set forth herein and no duties shall be implied. The Escrow Agent
shall have no liability under and no duty to inquire as to the provisions of any
agreement other than this Escrow Agreement. The Escrow Agent may rely upon and
shall not be liable for acting or refraining from acting upon any written
notice, instruction or request furnished to it hereunder and believed by it to
be genuine and to have been signed or presented by the proper party or parties.
The Escrow Agent shall be under no duty to inquire into or investigate the
validity, accuracy or content of any such document. The Escrow Agent shall have
no duty to solicit any payments which may be due it or the Escrow Fund. The
Escrow Agent shall not be liable for any action taken or omitted by it in good
faith except to the extent that a court of competent jurisdiction determines
that the Escrow Agent's gross negligence or willful misconduct was the

2

--------------------------------------------------------------------------------



primary cause of any loss to the Purchaser or Seller. The Escrow Agent may
execute any of its powers and perform any of its duties hereunder directly or
through agents or attorneys (and shall be liable only for the careful selection
of any such agent or attorney) and may consult with counsel, accountants and
other skilled persons to be selected and retained by it. The Escrow Agent shall
not be liable for anything done, suffered or omitted in good faith by it in
accordance with the advice or opinion of any such counsel, accountants or other
skilled persons. In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder or shall receive instructions, claims or demands from
any party hereto which, in its opinion, conflict with any of the provisions of
this Escrow Agreement, it shall be entitled to refrain from taking any action
and its sole obligation shall be to keep safely all property held in escrow
until it shall be directed otherwise in writing by all of the other parties
hereto or by a final order or judgment of a court of competent jurisdiction.
Anything in this Escrow Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Escrow Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action.

     6. Succession. The Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving ten (10) days advance notice in
writing of such resignation to the other parties hereto specifying a date when
such resignation shall take effect. The Escrow Agent shall have the right to
withhold an amount equal to any amount due and owing to the Escrow Agent, plus
any costs and expenses the Escrow Agent shall reasonably believe may be incurred
by the Escrow Agent in connection with the termination of the Escrow Agreement.
Any corporation or association into which the Escrow Agent may be merged or
converted or with which it may be consolidated, or any corporation or
association to which all or substantially all the escrow business of the Escrow
Agent’s escrow line of business may be transferred, shall be the Escrow Agent
under this Escrow Agreement without further act.

     7. Fees. The Purchaser and Seller agree jointly and severally to (i) pay
the Escrow Agent upon execution of this Escrow Agreement and from time to time
thereafter reasonable compensation for the services to be rendered hereunder,
which unless otherwise agreed in writing shall be as described in Schedule 1
attached hereto, and (ii) pay or reimburse the Escrow Agent upon request for all
expenses, disbursements and advances, including reasonable attorney's fees and
expenses, incurred or made by it in connection with the preparation, execution,
performance, delivery, modification and termination of this Escrow Agreement.

     8. Indemnity. The Purchaser and the Seller shall jointly and severally
indemnify, defend and save harmless the Escrow Agent and its directors,
officers, agents and employees (the “indemnitees”) from all loss, liability or
expense (including the fees and expenses of in house or outside counsel) arising
out of or in connection with (i) the Escrow Agent’s execution and performance of
this Escrow Agreement, except in the case of any indemnitee to the extent that
such loss, liability or expense is due to the gross negligence or willful
misconduct of such indemnitee, or (ii) its following any instructions or other
directions from the Purchaser or the Seller, except to the extent that its
following any such instruction or direction is expressly forbidden by the terms
hereof. The parties hereto acknowledge that the foregoing indemnities shall
survive the resignation or removal of the Escrow Agent or the termination of
this Escrow

3

--------------------------------------------------------------------------------



Agreement. The parties hereby grant the Escrow Agent a lien on, right of set-off
against and security interest in the Escrow Fund for the payment of any claim
for indemnification, compensation, expenses and amounts due hereunder.

     9. Account Opening Information/TINs.

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

For accounts opened in the US:

     To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When an
account is opened, we will ask for information that will allow us to identify
relevant parties.

For non-US accounts:

     To help in the fight against the funding of terrorism and money laundering
activities we are required along with all financial institutions to obtain,
verify, and record information that identifies each person who opens an account.
When you open an account, we will ask for information that will allow us to
identify you.

TINs:

     Taxpayer Identification Numbers (“TINs”). The Purchaser and Seller have
provided the Escrow Agent with their respective fully executed Internal Revenue
Service (“IRS”) Form W-8, or W-9 and/or other required documentation. The
Purchaser and the Seller each represent that its correct TIN assigned by the
IRS, or any other taxing authority, is set forth in the delivered documents, as
well as in the Substitute IRS Form W-9 set forth in the signature page of this
Agreement.

     To the extent that any portion of the principal amount of the Escrow Funds
represents part or all of the purchase price under the Purchase Agreement,
Seller shall provide all information required for Escrow Agent to perform tax
reporting on IRS Form 1099-B on or prior to each distribution to the Seller;
which shall include a fully executed W-9, W-8, or any other applicable tax form
then required by the IRS. Unless otherwise directed in a joint written
instruction executed by the Seller and Purchaser, Escrow Agent shall report to
the IRS and as appropriate withhold and remit taxes to the IRS or to any other
taxing authority as required by law based upon the information or documentation
so provided and when schedule and documentation is not properly and timely
provided prior to payment of principal to the Seller. Escrow Agent shall be
entitled to rely on such information and documentation and shall not be
responsible for and shall be indemnified by Seller for any additional tax,
interest or penalty arising from the inaccuracy or late receipt of such
information or documentation.

     Seller shall provide Escrow Agent on or before the effective date of the
Escrow Agreement and at appropriate times thereafter, including prior to any
disbursement, a detailed schedule indicating the allocation of the disbursement
amount from the Escrow Funds between

4

--------------------------------------------------------------------------------



(i) principal, (ii) imputed interest to be reported on IRS Form 1099-INT or
1042S or (iii) Original Issue Discount (“OID”) to be reported on IRS Form
1099-OID along with the relevant payee tax information, documentation, and
proportionate interest thereof.. Escrow Agent shall be entitled to rely on such
information provided by Seller and shall not be responsible for and shall be
indemnified by Seller for any additional tax, interest or penalty arising from
the inaccuracy or late receipt of such information. In addition, all interest or
other income earned under the Escrow Agreement shall be allocated to the
Purchaser and reported, as and to the extent required by law, by the Escrow
Agent to the IRS, or any other taxing authority, on IRS Form 1099 or 1042S (or
other appropriate form) as income earned from the Escrow by the Purchaser
whether or not said income has been distributed during such calendar year. Any
other tax returns required to be filed will be prepared and filed by the Seller
and/or the Purchaser with the IRS and any other taxing authority as required by
law, including but not limited to any applicable reporting or withholding
pursuant to the Foreign Investment in Real Property Tax Act (“FIRPTA”). Seller
and Purchaser acknowledge and agree that Escrow Agent shall have no
responsibility for the preparation and/or filing of any tax return or any
applicable FIRPTA reporting or withholding with respect to the Escrow Funds or
any income earned by the Escrow Funds. Purchaser further acknowledges and agrees
that any taxes payable from the income earned on the investment of any sums held
in the Escrow Funds shall be paid by the Purchaser respectively as required by
law. In the absence of written direction from the Seller and Purchaser, all
proceeds of the Escrow Fund shall be retained in the Escrow Fund and reinvested
from time to time by the Escrow Agent as provided in this Agreement. Escrow
Agent shall withhold any taxes it is required to withhold, including but not
limited to required withholding in the absence of proper tax documentation, and
shall remit such taxes to the appropriate authorities.

     10. Notices. All communications hereunder shall be in writing and shall be
deemed to be duly given and received:

(i) upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;
(ii) on the next Business Day (as hereinafter defined) if sent by overnight
courier; or
(iii) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. “Business Day” shall mean any day other than
a Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.

5

--------------------------------------------------------------------------------



     11. Security Procedures. In the event funds transfer instructions are given
(other than in writing at the time of execution of this Escrow Agreement, as
indicated in Schedule 1 attached hereto), whether in writing or by telecopier,
the Escrow Agent is authorized to seek confirmation of such instructions by
telephone call-back to the person or persons designated on schedule 2 hereto
(“Schedule 2”), and the Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated. The persons and telephone
numbers for call-backs may be changed only in a writing actually received and
acknowledged by the Escrow Agent. If the Escrow Agent is unable to contact any
of the authorized representatives identified in Schedule 2, the Escrow Agent is
hereby authorized to seek confirmation of such instructions by telephone
call-back to any one or more of your executive officers, (“Executive Officers”),
which shall include the titles of Chief Executive Officer, Chief Operating
Officer or Chief Financial Officer, as the Escrow Agent may select. Such
“Executive Officer” shall deliver to the Escrow Agent a fully executed
Incumbency Certificate, and the Escrow Agent may rely upon the confirmation of
anyone purporting to be any such officer. The Escrow Agent and the beneficiary's
bank in any funds transfer may rely solely upon any account numbers or similar
identifying numbers provided by the Purchaser or the Seller to identify (i) the
beneficiary, (ii) the beneficiary's bank, or (iii) an intermediary bank. The
Escrow Agent may apply any of the escrowed funds for any payment order it
executes using any such identifying number, even when its use may result in a
person other than the beneficiary being paid, or the transfer of funds to a bank
other than the beneficiary's bank or an intermediary bank designated. All funds
transfer instructions must be executed by the individual(s) listed on Schedule 2
hereto. The parties to this Escrow Agreement acknowledge that these security
procedures are commercially reasonable.

     12. Miscellaneous. The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by all of the parties hereto. Neither this Escrow Agreement nor any right or
interest hereunder may be assigned in whole or in part by any party, except as
provided in Section 6, without the prior consent of the other parties. This
Escrow Agreement shall be governed by and construed under the laws of the State
of California. Each party hereto irrevocably waives any objection on the grounds
of venue, forum non-conveniens or any similar grounds and irrevocably consents
to service of process by mail or in any other manner permitted by applicable law
and consents to the jurisdiction of the courts located in the State of
California. The parties further hereby waive any right to a trial by jury with
respect to any lawsuit or judicial proceeding arising or relating to this Escrow
Agreement. No party to this Escrow Agreement is liable to any other party for
losses due to, or if it is unable to perform its obligations under the terms of
this Escrow Agreement because of, acts of God, fire, floods, strikes, equipment
or transmission failure, or other causes reasonably beyond its control. This
Escrow Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Signature Pages Follow]

6

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
as of the date set forth in Schedule 1.

  JPMorgan Chase Bank, N.A.
as Escrow Agent
            By:               Name:               Title:    

 

Tax Certification: Taxpayer ID#: 86-0793960                       Name &
Address: Incentra Solutions, Inc.             1140 Pearl Street            
Boulder, CO 80302         Customer is a (check one):              
        Corporation      X  Municipality           Partnership    
        Non-profit or Charitable Org         Individual           REMIC  
        Trust             Other                                                
                          Under the penalties of perjury, the undersigned
certifies that: (1)      the entity is organized under the laws of the United
States   (2)      the number shown above is its correct Taxpayer Identification
Number (or it is waiting for a number to be issued to it); and   (3)      it is
not subject to backup withholding because: (a) it is exempt from backup
withholding or (b) it has not been notified by the Internal Revenue Service
(IRS) that it is subject to backup withholding as a result of failure to report
all interest or dividends, or (c) the IRS has notified it that it is no longer
subject to backup withholding.     (If the entity is subject to backup
withholding, cross out the words after the (3) above.)     Investors who do not
supply a tax identification number will be subject to backup withholding in
accordance with IRS regulations.     Note: The IRS does not require your consent
to any provision of this document other than the certifications required to
avoid backup withholding.


  PURCHASER
INCENTRA SOLUTIONS, INC.             By:       Name: Thomas P. Sweeney III
Title: Chief Executive Officer  



7

--------------------------------------------------------------------------------



Tax Certification: Taxpayer ID#:                          Name & Address: 
Thomas G. Kunigonis, Jr.           85 Fairway Boulevard           Monroe
Township, NJ 08831                       Customer is a (check one):            
                        Corporation         Municipality         Partnership    
        Non-profit or Charitable Org   X   Individual         REMIC        
Trust             Other Under the penalties of perjury, the undersigned
certifies that:          (4)      the entity is organized under the laws of the
United States   (5)      the number shown above is its correct Taxpayer
Identification Number (or it is waiting for a number to be issued to it); and  
(6)      it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding.   (If the entity is subject to backup
withholding, cross out the words after the (3) above.)   Investors who do not
supply a tax identification number will be subject to backup withholding in
accordance with IRS regulations.   Note: The IRS does not require your consent
to any provision of this document other than the certifications required to
avoid backup withholding.



  SELLER

__________________________________
Thomas G. Kunigonis



8

--------------------------------------------------------------------------------



Schedule 1

 

Effective Date:

Name of Purchaser:
Purchaser Notice Address:

Purchaser TIN:

August 31, 2007

Incentra Solutions, Inc.
1140 Pearl Street
Boulder, CO 80302
86-0793960

Wiring Instructions:

 


 

Bank:
Bank Address:

Account #
Routing#:
Account Name:
Int. Swift:

Wells Fargo
Denver, CO

4945056281
121000248
Incentra Solutions, Inc.
WFBIUS6SDEN

     

Name of Seller:
Seller Notice Address:


Seller TIN:
Wiring Instructions:

Thomas G. Kunigonis
Thomas G. Kunigonis
85 Fairway Boulevard
Monroe Township, NJ 08831

 


Escrow Deposit: $ 475,000





  Escrow Agent notice address:
JPMorgan Chase Bank, N.A
300 S Grand Ave, 4th Floor
Los Angeles, CA 90071
Attention: Michael Bergantino
Fax No.: 213/621-8167     Escrow Agent’s compensation: $ 3,500.00

9

--------------------------------------------------------------------------------



Schedule 2

Telephone Number(s) for Call-Backs and
Person(s) Designated to Give and Confirm Funds Transfer Instructions

If to Seller:                                   Name   Telephone Number  
Signature        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1.   Thomas G. Kunigonis, Jr.   (732) 521-2494                

--------------------------------------------------------------------------------

  If to Purchaser:                                   Name   Telephone Number  
Signature        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1.   Thomas P. Sweeney III   (303) 449-8279                

--------------------------------------------------------------------------------

2.   Anthony DiPaolo   (720) 566-5000                

--------------------------------------------------------------------------------

3.   George Vareldzis   (720) 566-5022                

--------------------------------------------------------------------------------


Telephone call-backs shall be made to each Purchaser and Seller if joint
instructions are required pursuant to this Escrow Agreement.

10

--------------------------------------------------------------------------------